Opinion issued June 7, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00182-CR
                            ———————————
                       IN RE JAWAID PARKER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Jawaid Parker, has filed a petition for writ of mandamus, seeking an

order compelling the trial court to (1) rule on properly and timely filed motions

including one for a Barker1 hearing; (2) require the State to provide discovery and a




1
      See Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 2182 (1972).
private investigator; and (3) vacate the trial court’s order granting the State’s motion

for continuance.2

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




2
      The underlying proceeding is Parker v. State, cause number 1435056, in the 182nd
      Judicial District Court of Harris County, Texas, the Honorable Jeannine Barr
      presiding.
                                           2